

Execution Copy
 
REGISTRATION RIGHTS AGREEMENT
 
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of December 12, 2011, by and among LiveDeal, Inc., a Nevada corporation (the
“Company”), and the several purchasers signatory hereto (each a “Purchaser” and
collectively, the “Purchasers”).
 
RECITALS
 
WHEREAS, the parties hereto are entering into this Agreement pursuant to that
certain Securities Purchase Agreement, made and entered into as of the date
hereof (the “Purchase Agreement”), by and among the Company and the Purchasers.
 
AGREEMENT
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers,
intending to be legally bound, hereby agree as follows:
 
1.           Definitions.  Capitalized terms used and not otherwise defined
herein that are defined in the Purchase Agreement shall have the meanings
ascribed thereto in the Purchase Agreement.  For all purposes of this Agreement,
the following terms shall have the meanings ascribed thereto in this Section 1.
 
“Effective Date” means the date that the Registration Statement is first
declared effective by the Commission.
 
“Effectiveness Date” means the earlier of (a) the ninetieth day following the
Request Date, and (b) the fifth Trading Day following the date on which the
Company is notified by the Commission that the Registration Statement will not
be reviewed or is no longer subject to further review and comments.
 
“Effectiveness Period” means the period from the Effective Date until the
Termination Date.
 
“Filing Date” means the thirtieth (30th) day following the Request Date.
 
“Holder” means a holder from time to time of Registrable Securities.
 
“Necessary Holders” means, at any time of determination, any combination of
Holders then holding a majority of the outstanding Registrable Securities.
 
“Original Purchaser” means with respect to the Securities held by any Holder,
the Purchaser (which may be the Holder) which purchased the Shares held by such
Holderfrom the Company on the Closing Date.
 
“Prospectus” means the prospectus included in a Registration Statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A promulgated by the Commission under the Securities Act), as amended or
supplemented by any prospectus supplement, with respect to the terms of the
offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 
Securities Purchase Agreement
 
1

--------------------------------------------------------------------------------

 
 
“Registrable Securities” means (i) the Shares, and (ii) any shares of Common
Stock or other securities issued upon any stock split or similar event in
respect of, or as a dividend or other distribution upon, any of the foregoing
securities, until such time as such securities (1) have been sold to the public
pursuant to a registration statement or other means such that they are no longer
“restricted securities” under the Securities Act, or (2) have become Rule 415
Cutback Securities.
 
“Registration Statement” means the registration statement required to be filed
hereunder in accordance with Section2(a), including (in each case) the
Prospectus, amendments and supplements to such registration statement or
Prospectus (including pre- and post-effective amendments), all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference in such registration statement.
 
“Request Date” means the date one or more Holders holding in the aggregate not
less than twenty-five percent (25%) of all Registrable Securities requests the
Company in writing to register any of its Registrable Securities pursuant to
this Agreement.
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“Special Counsel” means such attorney or law firm as shall be designated by one
or more Holders holding no less than a majority of the outstanding Registrable
Securities.  If no Special Counsel is designated, then the obligations of the
Company associated with Special Counsel shall not apply.
 
“Termination Date” means the earlier to occur of (i) the date which is five
years after the date that the Registration Statement is declared effective by
the Commission, and (ii) the date when all Registrable Securities which are (or
pursuant to Section 2(a) may be) covered by the Registration Statement have been
sold or may be sold by all Holders without volume or manner of sale limitations
pursuant to Rule 144, as determined by the counsel to the Company; provided that
if requested by the Company’s transfer agent, such determination shall be made,
at the Company’s expense, pursuant to a written opinion letter to such effect,
addressed and acceptable to such transfer agent.
 
2.           Registration.
 
(a)           Filing of Registration Statement.On or prior to the Filing Date,
the Company shall prepare and file with the Commission a registration statement
covering the resale of all Registrable Securities not already covered by an
existing and effective Registration Statement for an offering to be made on a
continuous basis pursuant to Rule 415.  The Registration Statement shall be on
Form S-3 (except if the Company is not then eligible to register the Registrable
Securities on Form S-3 for resale, in which case such registration shall be on
another appropriate form in accordance herewith) and shall contain (except if
otherwise agreed by the Holders) the “Plan of Distribution” attached hereto as
Appendix A.  The Company shall cause the Registration Statement to be declared
effective under the Securities Act as soon as possible but, in any event, not
later than the Effectiveness Date, and shall use its best efforts to keep the
Registration Statement continuously effective under the Securities Act until the
Termination Date.  The Company shall not be obligated to enter into any
underwriting agreement for the sale of any of the Registrable Securities.
 
Registration Rights Agreement
 
-2-

--------------------------------------------------------------------------------

 
 
(b)           Cutback Securities.  Notwithstanding the provisions of this
Section 2, if (i) after the Effective Date, the Registration Statement ceases to
be effective and available to the Holders as to all of the Registrable
Securities (whether upon the delivery of a notice pursuant to Section 6(d) or
otherwise) at any time prior to the Termination Date without becoming available
to the Holders as to all of the Registrable Securities within twenty (20)
Trading Days pursuant to the delivery of an Advice, or (ii) at the time of
effectiveness of the Registration Statement, such Registration Statement is not
available to the Holders as to all of the Registrable Securities; in either
case, caused by the assertion by the Commission that the number of shares
proposed to be registered under the Registration Statement constitutes an
offering by or on behalf of the Company not at a fixed price, the Company shall
use its best efforts to register the maximum number of shares permissible by the
Commission to retain the status of the offering as a secondary offering under
Rule 415.  In reducing the number of shares to be registered under the
Registration Statement, the Company shall omit Registrable Securities (such
omitted Registrable Securities, the “Rule 415 Cutback Securities”) pro rata per
Holder based on the number of Shares held by the respective Holders.  With
respect to any Shares which are Rule 415 Cutback Securities, the Company shall
issue to each Holder as liquidated damages, and not as a penalty, a number of
shares of Common Stock equal to the product of (x) 0.04; and (y) the number of
Shares held by such Holder which are Rule 415 Cutback Securities.  Except as
provided in the sentence next preceding, the Company shall not be liable to any
Holder for any damages in respect of its failure to register Rule 415 Cutback
Securities for resale under the Securities Act or any state securities or “blue
sky” laws.
 
(c)           Registration Statement Questionnaire.  In connection with a
registration request made by a Holder pursuant to Section 2(a) and from time to
time thereafter, the Company may require a selling Holder to furnish to the
Company a Registration Statement Questionnaire in the form attached to the
Purchase Agreement as Appendix 2, as such form may be revised from time to time
by the Company to correspond to information required by the Commission.  Each
Holder shall furnish the information required in a Registration Statement
Questionnaire within five Trading Days of the Company’s request.
 
(d)           Piggy-Back Registrations.  If at any time prior to the Termination
Date an effective Registration Statement is not available for the resale of all
Registrable Securities, and the Company determines to prepare and file with the
Commission a registration statement under the Securities Act relating to an
offering for its own account or the account of others of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to each Holder written notice of such
determination and, if within fifteen days after the date of such notice, any
such Holder shall so request in writing, the Company shall include in such
registration statement all or any part of the Registrable Securities such Holder
requests to be registered, subject to customary underwriter cutbacks applicable
to all holders of registration rights.
 
Registration Rights Agreement
 
-3-

--------------------------------------------------------------------------------

 
 
3.           Registration Procedures.  In connection with the Company’s
registration obligations hereunder, the Company shall:
 
(a)           Holder Review.  Not less than two Trading Days prior to the filing
of the Registration Statement or any related Prospectus or any amendment or
supplement thereto (other than a supplement which attaches a previously filed
SEC Report), the Company shall furnish to the Holders and the Special Counsel
(if any has been designated) copies of all such documents proposed to be filed,
which documents will be subject to the review of such Holders and such Special
Counsel.  The Company shall not file the Registration Statement or any such
Prospectus or any amendments or supplements thereto to which the Holders of a
majority of the Registrable Securities or the Special Counsel shall reasonably
object in good faith.
 
(b)           Filing; Compliance.  (i) Prepare and file with the Commission such
amendments, including post-effective amendments, to the Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the Commission
such additional Registration Statements in order to register for resale under
the Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably practicable, and in any event within
fifteen (15) days, to any comments received from the Commission with respect to
the Registration Statement or any amendment thereto and, as promptly as
reasonably practicable provide the Holders true and complete copies of all
correspondence from and to the Commission relating to the Registration Statement
(except, with respect to any Holder who does not waive this parenthetical, to
the extent such correspondence would disclose material non-public information to
a Holder); and (iv) comply in all material respects with the provisions of the
Securities Act and the Exchange Act with respect to the disposition of all
Registrable Securities covered by the Registration Statement during the
applicable period in accordance with the intended methods of disposition by the
Holders thereof set forth in the Registration Statement as so amended or in such
Prospectus as so supplemented.
 
(c)           Notices.  Notify the Holders of Registrable Securities to be sold
and the Special Counsel as promptly as reasonably possible (and, in the case of
clause (i)(A) next below, not less than three Trading Days prior to such filing)
and (if requested by any such Person) confirm such notice in writing no later
than two Trading Days following the day (i)(A) when a Prospectus or any
Prospectus supplement (other than a supplement which attaches a previously filed
SEC Report) or post-effective amendment to the Registration Statement is
proposed to be filed; (B) when the Commission notifies the Company whether there
will be a “review” of such Registration Statement and whenever the Commission
comments in writing on such Registration Statement (the Company shall provide
true and complete copies thereof and all written responses thereto to each of
the Holders, except, with respect to any Holder who does not waive this
parenthetical, to the extent such correspondence would disclose material
non-public information); and (C) with respect to the Registration Statement or
any post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Governmental Authority during the period
of effectiveness of the Registration Statement for amendments or supplements to
the Registration Statement or Prospectus or for additional information; (iii) of
the issuance by the Commission of any stop order suspending the effectiveness of
the Registration Statement covering any or all of the Registrable Securities or
the initiation of any Proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
the financial statements included in the Registration Statement ineligible for
inclusion therein or any statement made in the Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to the
Registration Statement, Prospectus or other documents so that, in the case of
the Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.
 
Registration Rights Agreement
 
-4-

--------------------------------------------------------------------------------

 
 
(d)           Stop Orders.  Use its reasonable best efforts to avoid the
issuance of, or, if issued, obtain the withdrawal as promptly as reasonably
practicable of, (i) any order suspending the effectiveness of the Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction.
 
(e)           Copy of Registration Statement.  Furnish to each Holder, without
charge, at least one conformed copy of each Registration Statement and each
amendment thereto, including financial statements and schedules, all documents
incorporated or deemed to be incorporated therein by reference, and all exhibits
to the extent requested by such Person (including those previously furnished or
incorporated by reference) promptly after the filing of such documents with the
Commission.
 
(f)           Copies of Prospectus.  Promptly deliver to each Holder, without
charge, as many copies of the Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Persons may
reasonably request.  The Company hereby consents to the use of such Prospectus
and each amendment or supplement thereto by each of the selling Holders in
connection with the offering and sale of the Registrable Securities covered by
such Prospectus and any amendment or supplement thereto, except after the giving
of any notice pursuant to Section 1(c) to discontinue disposition of Registrable
Securities pursuant to the Registration Statement.
 
(g)           Blue Sky Laws.  Prior to any public offering of Registrable
Securities, use its commercially reasonable efforts to register or qualify or
cooperate with the selling Holders in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the securities or Blue Sky laws
of all jurisdictions within the United States as any Holder reasonably requests
in writing, to keep each such registration or qualification (or exemption
therefrom) effective during the Effectiveness Period and to do any and all other
acts or things necessary or advisable to enable the disposition in such
jurisdictions of the Registrable Securities covered by the Registration
Statement; provided that the Company shall not be required to qualify generally
to do business in any jurisdiction where it is not then so qualified or subject
the Company to any material tax in any such jurisdiction where it is not then so
subject or file a general consent to service of process in any such
jurisdiction.
 
(h)           Share Certificates.  Cooperate with the Holders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement, which certificates shall be free, to the extent permitted by the
Purchase Agreement, of all restrictive legends, and to enable such Registrable
Securities to be in such denominations and registered in such names as any such
Holders may request in writing a reasonable period of time prior to any sale of
Registrable Securities.
 
Registration Rights Agreement
 
-5-

--------------------------------------------------------------------------------

 
 
(i)           Updates.  Upon the occurrence of any event contemplated by
Section 1(c)(v), as promptly as reasonably possible, prepare a supplement or
amendment, including a post-effective amendment, to the Registration Statement
or a supplement to the related Prospectus or any document incorporated or deemed
to be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither the Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
 
(j)           Commission Rules.  Comply in all material respects with all
applicable rules and regulations of the Commission.
 
4.           Registration Expenses.  All fees and expenses incident to the
performance of or compliance with this Agreement by the Company shall be borne
by the Company whether or not any Registrable Securities are sold pursuant to
the Registration Statement.  The fees and expenses referred to in the foregoing
sentence shall include (i) all registration and filing fees (including fees and
expenses (A) with respect to filings required to be made with any Trading
Market, and (B) in compliance with applicable state securities or Blue Sky
laws), (ii) printing expenses (including expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is reasonably requested by the Holders of a majority of the
Registrable Securities included in the applicable Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) reasonable fees and
disbursements of counsel for the Company and up to $5,000 of the fees and
disbursements of Special Counsel (but only if a Special Counsel is designated),
(v) Securities Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement.  In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including all salaries and expenses
of its officers and employees performing legal or accounting duties), the
expense of any annual audit and the fees and expenses incurred in connection
with the listing of the Registrable Securities on any securities exchange as
required under this Agreement or the Purchase Agreement.  In no event shall the
Company be responsible for any broker or similar commissions, or, except to the
extent provided for in the preceding sentence, any legal fees or other costs of
the Holders.
 
Registration Rights Agreement
 
-6-

--------------------------------------------------------------------------------

 
 
5.           Indemnification.
 
(a)           Indemnification by the Company.  The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
each Holder, the officers, directors, agents, employees, and investment advisors
of each Holder, each Person who controls (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) any Holder, and the
officers, directors, agents and employees of each such controlling Person, to
the fullest extent permitted by applicable law, from and against any and all
Losses, as incurred, arising out of or relating to any untrue or alleged untrue
statement of a material fact contained in the Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading, except to the extent, but only to the extent,
that (1) such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in the Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto (it being understood that
each Holder has approved Appendix A for this purpose) or (2) in the case of an
occurrence of an event of the type specified in Section 1(c)(ii)-(v), the use by
such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of the Advice contemplated by
Section 6(d).  The Company shall notify the Holders promptly of the institution,
threat or assertion of any Proceeding of which the Company is aware in
connection with the transactions contemplated by this Agreement.
 
(b)           Indemnification by Holders.  Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its officers, directors,
agents and employees, each Person who controls (within the meaning of Section 15
of the Securities Act and Section 20 of the Exchange Act)the Company, and the
officers, directors, agents and employees of each such controlling Person, to
the fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising solely out of or based solely upon (x) such Holder’s failure
to comply with the prospectus delivery requirements of the Securities Act, or
(y) any untrue statement of a material fact contained in any Registration
Statement, any Prospectus, or any form of prospectus, or in any amendment or
supplement thereto, or arising solely out of or based solely upon any omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading to the extent, but only to the extent, that
(1) such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in the Registration Statement (it being understood that each
Holder has approved Appendix A for this purpose), such Prospectus or such form
of Prospectus or in any amendment or supplement thereto or (2) in the case of an
occurrence of an event of the type specified in Section 1(c)(ii)-(v), the use by
such Holder of an outdated or defective Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated or defective and
prior to the receipt by such Holder of the Advice contemplated by Section 6(d);
provided, however, that in no event shall the liability of any Holder hereunder
be greater in amount than the dollar amount of the net proceeds received by such
Holder upon the sale of the Registrable Securities giving rise to such
indemnification obligation.
 
(c)           Conduct of Indemnification Proceedings.
 
(i)           Notice.  If any Proceeding shall be brought or asserted against
any Person entitled to indemnity hereunder (an “Indemnified Party”), such
Indemnified Party shall promptly notify the Person from whom indemnity is sought
(the “Indemnifying Party”) in writing, and the Indemnifying Party shall have the
right to assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with the defense thereof; provided that the
failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.
 
Registration Rights Agreement

 
-7-

--------------------------------------------------------------------------------

 
 
(ii)           Separate Counsel.  An Indemnified Party shall have the right to
employ separate counsel in any such Proceeding and to participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party or Parties, unless (1) the Indemnifying Party has agreed
in writing to pay such fees and expenses; (2) the Indemnifying Party shall have
failed promptly to assume the defense of such Proceeding and to employ counsel
reasonably satisfactory to such Indemnified Party in any such Proceeding; or
(3) the named parties to any such Proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and such
Indemnified Party shall have been advised by counsel that a conflict of interest
is likely to exist if the same counsel were to represent such Indemnified Party
and the Indemnifying Party (in which case, if such Indemnified Party notifies
the Indemnifying Party in writing that it elects to employ separate counsel at
the expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and the reasonable fees and expenses of one
separate counsel shall be at the expense of the Indemnifying Party).
 
(iii)           Settlement.  The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.
 
(iv)           Fees and Expenses.  All reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section 5) shall be paid to the Indemnified
Party, as incurred, within ten (10) Trading Days of written notice thereof to
the Indemnifying Party (regardless of whether it is ultimately determined that
an Indemnified Party is not entitled to indemnification hereunder; provided that
the Indemnifying Party may require such Indemnified Party to undertake to
reimburse all such fees and expenses to the extent it is finally judicially
determined that such Indemnified Party is not entitled to indemnification
hereunder).
 
Registration Rights Agreement

 
-8-

--------------------------------------------------------------------------------

 
 
(k)           Contribution.
 
(i)           Relative Fault.  If a claim for indemnification under Section 5(a)
or Section 5(b) is unavailable to an Indemnified Party (by reason of public
policy or otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact required to be
stated or necessary to make the statements not misleading, has been taken or
made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in Section 5(c), any
reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section 5 were available to such party in accordance with its terms.  The
parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 1(k) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
 
(ii)           Limitations.  Notwithstanding the provisions of this
Section 1(k), no Holder shall be required to contribute, in the aggregate, any
amount in excess of the amount by which the proceeds actually received by such
Holder from the sale of the Registrable Securities subject to the Proceeding
exceeds the amount of any damages that such Holder has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission, except in the case of fraud by such Holder.
 
(iii)           Non-Exclusive.  The indemnity and contribution agreements
contained in this Section 1(k) are in addition to any liability that the
Indemnifying Parties may have to the Indemnified Parties.
 
6.           Miscellaneous.
 
(a)           Remedies.  In the event of a breach by the Company or by any
Holder of any of its respective obligations under this Agreement, each Holder or
the Company, as the case may be, in addition to being entitled to exercise all
rights granted by law and under this Agreement, including recovery of damages,
will be entitled to specific performance of its rights under this
Agreement.  The Company and each Holder agree that monetary damages would not
provide adequate compensation for any losses incurred by reason of a breach by
it of any of the provisions of this Agreement and hereby further agrees that, in
the event of any action for specific performance in respect of such breach, it
shall waive the defense that a remedy at law would be adequate.  Notwithstanding
the foregoing, the Holders shall have no right to take any action to restrain,
enjoin or otherwise delay any registration statement filed by or proposed to be
filed by the Company as a result of any controversy that may arise with respect
to the interpretation or implementation of this Agreement.
 
Registration Rights Agreement

 
-9-

--------------------------------------------------------------------------------

 


(b)           No Piggyback on Registrations.  The Company represents and
warrants to, and agrees with, the Holders that (i) neither the Company nor any
of its security holders may include securities of the Company in the
Registration Statement, other than the Registrable Securities, and the Company
shall not after the date hereof enter into any agreement providing any such
right to any of its security holders without the written consent of the
Necessary Holders, and (ii) the Company has not previously entered into any
agreement granting any registration rights with respect to any of its securities
to any Person which have not been fully satisfied.
 
(c)           Compliance.  Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it in connection with sales of Registrable Securities pursuant to the
Registration Statement.
 
(d)           Discontinued Disposition.  Each Holder agrees by its acquisition
of such Registrable Securities that, upon receipt of a notice from the Company
of the occurrence of any event of the kind described in Section 1(c), such
Holder will forthwith discontinue disposition of such Registrable Securities
under the Registration Statement until such Holder’s receipt of the copies of
the supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement.  The
Company may provide appropriate stop orders to enforce the provisions of this
Section 6(d).
 
(e)           Regulation M.  Each Holder agrees not to take any action with
respect to any distribution deemed to be made pursuant to any Registration
Statement which would constitute a violation of Regulation M under the Exchange
Act or any other applicable rule, regulation or law.
 
(f)           Amendments and Waivers.  No provision of this Agreement may be
waived or amended except in a written instrument signed, in the case of an
amendment, by the Company and Necessary Holders (provided, however, that any
such amendment that adversely affects any Holder or class of Holders in a manner
that does not apply uniformly to all Holders, Shares, or Registrable Securities,
as applicable, shall require the written consent of such adversely affected
Holders or class) or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought; provided, however, that a waiver or
consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of certain Holders or Registrable Securities
and that does not directly or indirectly affect the rights of other Holders or
Registrable Securities must be given by all Holders or all Holders of such
Registrable Securities, as the case may be, to which such waiver or consent
relates; and, provided, further, that the provisions of the proviso next
preceding may be amended, modified, or supplemented only with the consent of all
Holders.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.
 
(g)           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number or via email at the email address specified pursuant to this
Section 6(g) prior to 6:30 p.m. (New York City time) on a Trading Day, (b) the
next Trading Day after the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile number or via email at the email
address specified pursuant to this Section 6(g) on a day that is not a Trading
Day or later than 6:30 p.m. (New York City time) on any Trading Day, (c) the
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service for overnight delivery to the street address specified
pursuant to this Section 6(g), or (d) upon actual receipt by the party to whom
such notice is required to be given.  The address for such notices and
communications shall be as follows:
 
Registration Rights Agreement

 
-10-

--------------------------------------------------------------------------------

 
 
 
If to the Company:
LiveDeal, Inc.

 
2490 E. Sunset Road, Suite 100

 
Las Vegas, Nevada  89120

 
Attn:  President

 
 
With a copy to (which copy shall not be required to constitute notice):

 
 
Snell & Wilmer L.L.P.

 
One Arizona Center

 
Phoenix, AZ  85004-2202

 
Attn:
Dan Mahoney, Esq.

 
 
If to a Holder:
To the address of such Holder as it appears in the stock transfer books of the
Company;

 
or such other facsimile number or email or street address as may be designated
in writing hereafter, in the same manner, by such Person.
 
(h)           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder.  The Company may not
assign its rights or obligations hereunder except (1) with the prior written
consent of each Holder, (2) to its successors.  Each Holder may assign their
respective rights hereunder in the manner and to the Persons permitted under the
Purchase Agreement.
 
(i)           Execution and Counterparts.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement, it being understood that the parties need not sign the same
counterpart.  In the event that any signature is delivered by facsimile or
electronic transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic
signature page were an original thereof.
 
Registration Rights Agreement

 
-11-

--------------------------------------------------------------------------------

 


(j)           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof.  Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective Affiliates, employees or agents) may be
commenced, and to the extent permitted by applicable law shall be commenced
exclusively, in the state and federal courts sitting in the County of San Diego,
State of California (the “San Diego Courts”).  Each party hereto hereby
irrevocably submits to the jurisdiction of the San Diego Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of this Agreement), and hereby irrevocably waives, and agrees
not to assert in any Proceeding, any claim that it is not personally subject to
the jurisdiction of any such San Diego Court, or that such Proceeding has been
commenced in an improper or inconvenient forum.  To the extent permitted by
applicable law, each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such Proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.  If any party shall commence a Proceeding to enforce any
provisions of this Agreement, then the prevailing party in such Proceeding shall
be reimbursed by the other party for its attorney’s fees and other costs and
expenses actually incurred with the investigation, preparation and prosecution
of such Proceeding.
 
(k)           Cumulative Remedies.  The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.
 
(l)           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction.  It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.
 
(m)           Construction.  The rules of construction set forth in Section 1.2
of the Purchase Agreement shall apply mutatis mutandis to this Agreement.
 
(n)           End of Effectiveness Period.  At the end of the Effectiveness
Period the Holders shall discontinue sales of Shares pursuant to such
Registration Statement upon receipt of notice from the Company of its intention
to remove from registration the shares covered by such Registration Statement
which remain unsold.
 
(o)           Independent Nature of Holders’ Obligations and Rights.  The
obligations of each Holder hereunder are several and not joint with the
obligations of any other Holder hereunder, and no Holder shall be responsible in
any way for the performance of the obligations of any other Holder
hereunder.  Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Holder pursuant hereto or
thereto, shall be deemed to constitute the Holders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Holders constitute a “group” or are in any way acting in
concert with respect to such obligations or the transactions contemplated by
this Agreement.  Each Holder shall be entitled to protect and enforce its
rights, including the rights arising out of this Agreement, and it shall not be
necessary for any other Holder to be joined as an additional party in any
proceeding for such purpose.
 
Registration Rights Agreement

 
-12-

--------------------------------------------------------------------------------

 
 
[ REMAINDER OF PAGE INTENTIONALLY LEFT BLANK ]
[ SIGNATURE PAGE FOR COMPANY FOLLOWS ]
 
Registration Rights Agreement
 
-13-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Registration Rights
Agreement to be duly executed by its authorized signatory as of the date first
indicated above.

 

 
LiveDeal, Inc., a Nevada corporation
     
By:
/s/ Kevin Hall
   
Kevin Hall
   
President and Chief Executive Officer

 
[ REMAINDER OF PAGE INTENTIONALLY LEFT BLANK ]
[ SIGNATURE PAGES FOR HOLDERS FOLLOW ]
 
Registration Rights Agreement

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Registration Rights
Agreement to be duly executed by its authorized signatory as of the date first
indicated above.

 

 
Isaac Capital Group LLC., a Delaware limited liability company
     
By:
/s/ Jon Isaac
   
Jon Isaac
   
Managing Member

 
[ REMAINDER OF PAGE INTENTIONALLY LEFT BLANK ]
[ SIGNATURE PAGES FOR ADDITONAL HOLDERS MAY FOLLOW ]
 
Registration Rights Agreement

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Registration Rights
Agreement to be duly executed by its authorized signatory as of the date first
indicated above.

 

 
John Kocmur
     
/s/ John Kocmur

 
[ REMAINDER OF PAGE INTENTIONALLY LEFT BLANK ]
[ SIGNATURE PAGES FOR ADDITONAL HOLDERS MAY FOLLOW ]


Registration Rights Agreement

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Registration Rights
Agreement to be duly executed by its authorized signatory as of the date first
indicated above.

 

 
Kingston Diversified Holdings LLC, a Nevis limited liability company
     
By:
/s/ Tudor MihaiGavrila
   
Tudor MihaiGavrila
   
Managing Member

 
[ REMAINDER OF PAGE INTENTIONALLY LEFT BLANK ]
[ SIGNATURE PAGES FOR ADDITONAL HOLDERS MAY FOLLOW ]
 
Registration Rights Agreement

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Registration Rights
Agreement to be duly executed by its authorized signatory as of the date first
indicated above.

 

 
Lausanne LLC., a California limited liability company
     
By:
/s/ Elizabeth Sugarman
   
Elizabeth Sugarman
   
Managing Member

 
[ REMAINDER OF PAGE INTENTIONALLY LEFT BLANK ]
[ SIGNATURE PAGES FOR ADDITONAL HOLDERS MAY FOLLOW ]
 
Registration Rights Agreement

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned has caused this Registration Rights
Agreement to be duly executed by its authorized signatory as of the date first
indicated above.

 

 
Augustus Gardini, L.P.., a California limited partnership
     
By:
151 Rodeo Corp., a California corporation, its General Partner
           
By:
/s/ Steven Sugarman
     
Steven Sugarman
     
President

 
[ REMAINDER OF PAGE INTENTIONALLY LEFT BLANK ]
[ SIGNATURE PAGES FOR ADDITONAL HOLDERS MAY FOLLOW ]
 
Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 


APPENDIX A
 
PLAN OF DISTRIBUTION
 
The selling stockholders may, from time to time, sell any or all of their shares
of common stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions.  These sales may be at fixed or
negotiated prices.  The selling stockholders may use any one or more of the
following methods when selling shares:
 
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;
 
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;
 
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;
 
an exchange distribution in accordance with the rules of the applicable
exchange;
 
privately negotiated transactions;
 
short sales;
 
through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;
 
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;
 
a combination of any such methods of sale; and
 
any other method permitted pursuant to applicable law.
 
The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.
 
The selling stockholders may also engage in short sales against the box, puts
and calls and other transactions in our securities or derivatives of our
securities and may sell or deliver shares in connection with these trades.
 
Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated.  The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions
involved.  Any profits on the resale of shares of common stock by a
broker-dealer acting as principal might be deemed to be underwriting discounts
or commissions under the Securities Act.  Discounts, concessions, commissions
and similar selling expenses, if any, attributable to the sale of shares will be
borne by a selling stockholder.  The selling stockholders may agree to indemnify
any agent, dealer or broker-dealer that participates in transactions involving
sales of the shares if liabilities are imposed on that person under the
Securities Act.
 
Registration Rights Agreement

 
-1-

--------------------------------------------------------------------------------

 
 
In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume.  The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities.  The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
 
The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this prospectus after we have filed an amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933 amending
the list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus.
 
The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus
and may sell the shares of common stock from time to time under this prospectus
after we have filed an amendment to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act of 1933 amending the list of
selling stockholders to include the pledgee, transferee or other successors in
interest as selling stockholders under this prospectus.
 
The selling stockholders and any broker-dealers or agents that are involved in
selling the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act in connection with such sales.  In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares of common stock purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act.
 
We are required to pay all fees and expenses incident to the registration of the
shares of common stock.  We have agreed to indemnify the selling stockholders
against certain losses, claims, damages and liabilities, including liabilities
under the Securities Act.
 
The selling stockholders have advised us that they have not entered into any
agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by any selling stockholder.  If we are notified by any
selling stockholder that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus.  If the selling stockholders use this
prospectus for any sale of the shares of common stock, they will be subject to
the prospectus delivery requirements of the Securities Act.
 
Registration Rights Agreement
 
-2-

--------------------------------------------------------------------------------

 
 
The anti-manipulation rules of Regulation M under the Securities Exchange Act of
1934 may apply to sales of our common stock and activities of the selling
stockholders.
 
Registration Rights Agreement
 
-3-

--------------------------------------------------------------------------------

 
 